Citation Nr: 0903896	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

2. Entitlement to a rating in excess of 20 percent for 
residuals of an injury to the right knee.

3.  Entitlement to rating in excess of 10 percent for 
chondromalacia of the left knee.

4.  Entitlement to a rating in excess of 20 percent for low 
back pain with muscle spasm.

5.  Entitlement to an initial rating in excess of 30 percent 
for depression/anxiety.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
December 1980 and from July 1981 to July 1984.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2005 and February 2007 rating 
decisions by the RO.  In November 2008, the veteran testified 
during a hearing before the undersigned Acting Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  
The Board finds that testimony provided by the veteran during 
the hearing and medical evidence associated with the claims 
file raises informal claims for higher ratings for service-
connected right and left hip disabilities.  As these matters 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
proper action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on her part, is required.
REMAND

Initially, the Board notes that the veteran's service 
treatment records (STRs) are not associated with the claims 
file.  In addition, the veteran's DD214 from her second 
period of service is not of record.  The Board notes that the 
National Personnel Records Center (NPRC) informed the RO in 
December 2005 that it was unable to locate the veteran's 
STRs.  The veteran has pointed out that her DD214 from her 
first period of service incorrectly lists the first three 
digits of her Social Security number as 378 (instead of 376).  
In addition, the Board notes that the veteran's last name was 
formerly Stephens.  Hence, the Board finds that an additional 
search by the NPRC under the veteran's former last name as 
well as the incorrect Social Security number beginning with 
378 is warranted.  

Additionally, the May 2005 VA audiology examiner noted that 
he was not provided with the veteran's claims file to review, 
and therefore, he could not provide a nexus opinion whether 
the veteran's diagnosed tinnitus was related to her military 
service as requested by the RO.  Since the medical question 
posed by the RO has not been resolved, the current record 
remains inadequate for adjudicating the claim for service 
connection for tinnitus on appeal.  See 38 U.S.C.A. § 5103A.  
Hence, a remand is warranted for the RO to provide the claims 
file to the VA examiner who conducted the May 2005 audiology 
examination for preparation of a supplemental report.  In the 
event that the examiner is unavailable or is unable to render 
the supplemental opinion requested, another examination by an 
audiologist with the appropriate expertise should be afforded 
to the veteran.

In addition, during the November 2008 hearing, the veteran 
indicated that her service-connected bilateral knee 
disabilities, low back disability and anxiety/depression had, 
each, increased in severity.  Therefore, to ensure that the 
record reflects the current severity of the veteran's 
service-connected right and left knee disabilities, low back 
disability, and depression/anxiety, the Board finds that more 
contemporaneous examinations, with findings responsive to the 
applicable rating criteria, as well as 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995), are needed to properly evaluate each of these 
disabilities on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  See VAOPGCPREC 11-95 (April 7, 
1995).

The Board also notes that, during the November 2008 Board, 
hearing the veteran indicated that she had recently received 
medical treatment and evaluation at VA facilities in Ann 
Arbor, Michigan for her disabilities on appeal.  The veteran 
also testified that she had received private medical 
treatment for her low back disability from a chiropractor.  
Therefore, prior to arranging for the veteran to undergo VA 
examination, the RO should make reasonable efforts to assist 
the veteran with obtaining relevant medical records, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  A review of 
the claims file shows that VA outpatient records dated 
through December 2006 from the Ann Arbor VA Medical Center 
(VAMC) are associated with the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claims, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file also indicates that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits, 
and all medical records corresponding to that grant of 
benefits should be obtained and added to the claims file.  
While the SSA decision refers primarily to a hip disability, 
the Board cannot exclude the possibility that the 
disabilities addressed on appeal are also referenced in the 
corresponding medical records.  See 38 C.F.R. § 3.159(c)(2); 
see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should again contact the NPRC, 
as well as the Department of the Army, 
and any other appropriate source(s) to 
request all outstanding service treatment 
records and service personnel records (to 
include the veteran's DD214 from her 
second period of service). 

In requesting this information, the RO 
should provide the veteran's former and 
current names and her correct social 
security number (and incorrectly social 
security number listed on her first DD214 
as beginning with 378) follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO is reminded 
that it should continue efforts to 
procure the relevant records for both 
periods of military service until either 
the records are received, or until it 
receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should through VCAA-compliant 
notice, furnish to the veteran and her 
representative a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to each of her claims on appeal.  The RO 
should invite the veteran to submit all 
pertinent evidence in her possession that 
is not already of record (to particularly 
include copies of her STRs and DD214 from 
her second period of service).  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  Request the veteran to identify any 
non-VA health care providers that have 
treated her for right and left knee 
disabilities, a low back disability, and 
a psychiatric disability, including those 
she referred to during the November 2008 
Board hearing.  In this regard, the RO 
should specifically request the veteran 
to identify the chiropractor who treated 
her for her service-connected low back 
disability and provide the full name and 
address for Dr. Trippy who treated her in 
February and April 2007.  After securing 
the necessary releases, the RO should 
obtain all identified records.

The aid of the veteran in securing these 
records should be enlisted, as needed.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative should be 
informed in writing.

5.  Obtain all outstanding pertinent 
records of evaluation and treatment 
received by the veteran at VA medical 
facilities in Ann Arbor, Michigan, from 
January 2007 to the present, as well as 
records from SSA corresponding to her 
grant of disability benefits.  If any 
requested records are unavailable, 
documentation to that effect should be 
added to the claims file.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
veteran's claims file and a copy of this 
remand should then be forwarded to a VA 
audiologist, preferably the examiner who 
conducted the May 2005 VA audiology 
examination, for a supplemental medical 
opinion as to the etiology and nature of 
the veteran's tinnitus.  Based on a 
review of the entire claims file, the 
examiner is requested to offer an opinion 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's tinnitus is 
related to service. The examiner must 
provide a complete rationale for all 
conclusions and opinions expressed.  If 
the September 2005 VA examiner determines 
that a new examination is warranted, or 
if that examiner is no longer available, 
the veteran should be afforded a new VA 
audiology examination.

7.  The RO also should afford the veteran 
a VA orthopedic examination to determine 
the current severity of her service-
connected residual injury to the right 
knee, DJD of the right knee, 
chondromalacia of the left knee, and low 
back disability.  The entire claims file 
must be made available to the physician 
designated to examine the veteran.  All 
indicated studies, to include range of 
motion testing and x-rays, should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report).

For each affected disability, the 
examiner should conduct all tests and 
studies deemed necessary, but must 
conduct range of motion testing for both 
knees and the low back.  The examiner 
should comment on the nature and extent 
of any painful motion, functional loss 
due to pain, excess fatigability, 
weakness, additional disability during 
flare-ups, instability, and ankylosis.  
If such findings are not present, the 
examiner should so state.  For the low 
back, the examiner should also address 
the frequency and duration of any 
incapacitating episodes of intervertebral 
disc syndrome, as well as the presence 
and severity of any associated objective 
neurological abnormalities (e.g., 
radiculopathy, bowel and bladder 
impairment).

The examiner should set forth all 
examination findings, together with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

8.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
conducted by a licensed psychiatrist or 
psychologist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
psychiatrist designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  A Global Assessment of 
Functioning (GAF) score should be 
assigned, and the examiner should address 
the extent to which the veteran's 
disability affects her social and 
occupational functioning.  The examiner 
should set forth all examination 
findings, together with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report.

9.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
The RO must verify that audiology 
examination report contains the necessary 
opinion to make a decision on the claim 
for service connection for tinnitus and 
the examination reports for the right and 
left knees, the low back, and 
depression/anxiety contains the findings 
needed to evaluate each of these 
disabilities in accordance with VA's 
Schedule of Rating Disabilities. 38 
C.F.R., Part 4 (2008).  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increased ratings, in light of all 
pertinent evidence and legal authority.  
In regard to the increased evaluation 
claims, 38 C.F.R. § 3.321(b)(1) (extra-
schedular evaluations) must be addressed.  
If any benefit sought on appeal is not 
granted, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC, and afford them an 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




